NUMBER 13-09-00067-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

CITY OF MCALLEN, TEXAS,                                                                  Appellant,

                                                   v.

ARNALDO RAMIREZ, JR. RAUL ROMERO,
PROMOTIONS OF AMERICA, INC., &
NOLANA ENTERTAINMENT, INC.,                        Appellees.
____________________________________________________________

              On appeal from the 93rd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                              ORDER OF ABATEMENT
            Before Chief Justice Valdez and Justices Benavides and Longoria 1
                                  Order Per Curiam

        On July 18, 2013, this Court issued an opinion affirming the trial court's judgment.

See City of McAllen v. Ramirez et al., No. 13-09-00067-CV, 2013 WL 3770912 (Tex.

        1
         The Honorable Rose Vela, former Justice of this Court, did not participate in issuing this order
because her term of office expired on December 31, 2012. In accordance with the appellate rules, she
was replaced on panel by Justice Nora L. Longoria. See TEX. R. APP. P. 41.1(a).
App.—Corpus Christi July 18, 2013, no pet. h.). Thereafter, the City of McAllen (“the

City”) requested and received an extension of time to file a motion for rehearing and

reconsideration en banc. The City’s motion for rehearing and reconsideration en banc

was received and filed on Friday, August 30, 2013. Appellees, Arnaldo Ramirez Jr.,

Raul Romero, Promotions of America, Inc. (“Promotions”), and Nolana Entertainment,

Inc. (“Nolana”), thereafter filed a motion to clarify and a response to the City’s motion for

rehearing and en banc reconsideration.           The City thereafter filed a response to

appellees’ motion to clarify and a reply in support of its motion for rehearing and

reconsideration en banc.

         The parties have now filed a joint and unopposed motion to abate this appeal for

settlement discussions.      According to the motion, the parties have agreed that

settlement discussions would significantly benefit the case, but additional time is

necessary to fully and thoroughly discuss the potential resolution of this cause. The

parties thus request that we withhold ruling on the pending motions and abate this

appeal for a reasonable period of time to facilitate settlement discussions.

         The Court, having examined and fully considered the motion to abate, is of the

opinion that it should be granted. Accordingly, we GRANT the joint and unopposed

motion to abate appeal and we ABATE this appeal. We direct the parties to inform this

Court regarding the status of the discussions within sixty days from the date of this

order.

         IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
4th day of October, 2013.

                                             2